

116 HR 6426 IH: To direct the Secretary of Health and Human Services to establish a program under which loans shall be made to certain health care organizations to assist such organizations with anticipated revenue loss or higher operating costs as a result of the COVID-19 emergency, and for other purposes.
U.S. House of Representatives
2020-03-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6426IN THE HOUSE OF REPRESENTATIVESMarch 31, 2020Mr. Rose of New York introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Health and Human Services to establish a program under which loans shall be made to certain health care organizations to assist such organizations with anticipated revenue loss or higher operating costs as a result of the COVID-19 emergency, and for other purposes.1.Health provider loan program(a)In generalNot later than 30 days after the date of enactment of this title, the Secretary shall establish a program under which loans shall be made to eligible health care organizations to assist such organizations with anticipated revenue loss or higher operating costs as a result of the COVID-19 emergency.(b)Program requirementsThe Secretary shall establish standards and guidelines for application, loan amount, repayment, and extension, and shall consider the eligible health care organization’s financial condition, service in an area heavily impacted by the COVID-19 emergency, or other factors deemed appropriate.(c)Eligible health care organizationsTo be eligible for a loan under subsection (a), an entity shall—(1)be a health care provider or supplier that receives assistance or otherwise participates in the Medicare or Medicaid program under title XVIII or XIX of the Social Security Act (42 U.S.C. 1395 and 1396 et seq.), including a hospital, critical access hospital, skilled nursing facility, physician practice, home health provider, community health center, ambulatory surgical care center, or hospice; and(2)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(d)Terms and conditions(1)InterestA loan under this section shall have a rate of interest of not to exceed 2 percent. Interest shall begin to accrue on the date that is 60 days after the date of origination.(2)TermThe term of a loan under this section shall be 1 year minus one day. A borrower shall have the option to extend such term for a total of not to exceed 19 years. Further extensions may be granted if approval by the Secretary.(3)SecurityAn eligible health care organization shall not be required to provide security for a loan under this section.(4)PaymentsLoan payments shall be made on a biannual basis.(e)DefinitionsIn this section:(1)COVID-19 emergencyThe term COVID-19 emergency means the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus Disease 2019 (COVID-19).(2)SecretaryThe term Secretary means the Secretary of Health and Human Services.(f)Use of certain fundsLoan recipients may use funds such recipients were awarded under the Public Health and Social Services Emergency Fund or the Health Provider Assistance Fund established under section 562 to repay loans awarded under this section, provided the funds from the Public Health and Social Services Emergency Fund or the Health Provider Assistance Fund were awarded based on foregone revenue.(g)ClarificationNo individual, employer, or other entity may be restricted from participating in or benefitting from any exemption or benefit under this section, based on any factor that is unrelated to its qualifications to perform the required services.(h)AppropriationsThere is authorized to be appropriated, and there is appropriated, to carry out this section, $80,000,000,000 for fiscal year 2020, to remain available until expended.